UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 405 S. Main Street, Suite 700, Salt Lake City, Utah 84111 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesþNo The number of shares outstanding of the registrant’s common stock as of May 8, 2015 was 10,162,167. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended March 31, 2015 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 22 PART II. OTHER INFORMATION Item 1 Legal Proceedings 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5 Other Information 22 Item 6 Exhibits 23 Signatures 25 -i- Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, Sept 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $3,832,700 and $4,070,000, respectively Note receivable, current portion Prepaid expenses and other Inventory, net of reserves of $225,900 and $223,500, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,573,495 and $2,292,521, respectively Monitoring equipment, net of accumulated amortization of $1,668,116 and $1,251,551, respectively Intangible assets, net of accumulated amortization of $4,143,274 and $2,818,894, respectively Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable Accrued liabilities Current portion of long-term related-party debt - Current portion of long-term debt, net of discount of $297,025 and 375,370, respectively Total current liabilities Stock payable - related party Long-term related-party debt, net of current portion - Long-term debt, net of current portion and discount ofzero and $93,750, respectively Other long-term liabilities Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 85,000 shares designated; zero shares outstanding - - Common stock,$0.0001 par value: 1,250,000,000 shares authorized; 10,150,617 and 10,093,078 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. -1- Table of Contents SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended March 31, March 31, March 31, March 31, Revenues: Products $ Monitoring and other related services Total revenues Cost of revenues: Products Monitoring and other related services Impairment of monitoring equipment and parts (Note 4) Total cost of revenues Gross profit Operating expenses: Selling, general and administrative Research and development Loss from operations ) Other income (expense): Interest income Interest expense ) Currency exchange rate gain (loss) Disgorgement funds received (Note 18) - - Other income, net Net income (loss) from continuing operations ) ) ) Dividends on preferred stock - ) - ) Net income (loss) attributable to common shareholders ) ) ) Foreign currency translation adjustments ) - ) - Comprehensive income (loss) $ $ ) $ ) $ ) Basic earnings (loss) per common share $ $ ) $ ) $ ) Diluted earnings (loss) per common share $ $ ) $ ) $ ) Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying notes are an integral part of these condensed consolidated statements. -2- Table of Contents SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Common stock issued for services Accretion interest expense in connection with debt discount Bad debt expense - Vesting and re-pricing of stock options - Amortization of debt discount - Impairment of monitoring equipment and parts Loss on disposal of property and equipment - Loss on disposal of monitoring equipment and parts - Change in assets and liabilities: Accounts receivable, net ) Notes receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses ) ) Deferred revenue ) ) Net cash provided by (used in) operating activities ) Cash flow from investing activities: Purchase of property and equipment ) ) Purchase of monitoring equipment and parts ) ) Leasehold improvements ) - Investment in international bond - ) Payments related to acquisitions ) ) Proceeds from notes receivable - - Net cash used in investing activities ) ) Cash flow from financing activities: Borrowings on related-party notes payable - Principal payments on related-party notes payable - ) Proceeds from notes payable - Principal payments on notes payable ) ) Cash Received from the exercise of warrants - Repurchase of Series D Convertible Preferred stock and warrants ) ) Debt offering costs - - Net cash provided by (used in)financing activities ) Effect of exchange rate changes on cash ) - Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these condensed consolidated statements. -3- Table of Contents SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended March 31, Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of common stock in connection with Series D Preferred stock dividends - Series D Preferred stock dividends earned - Issuance of warrants for accrued Board of Director fees - Issuance of common shares from the conversion of shares of Series D Preferred Stock - 2 Issuance of stock for the acquisition of a subsidiary Cancellation of accrued royalties - The accompanying notes are an integral part of these condensed consolidated statements. -4- Table of Contents SECUREALERT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of SecureAlert, Inc., dba TrackGroup, and subsidiaries (collectively, the “Company”, “SecureAlert”, or“Track Group”)has been prepared in accordance with the Instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”).Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of March 31, 2015, and results of its operations for the three and six months ended March 31, 2015 and 2014.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2014.The results of operations for the three and six months ended March 31, 2015 may not be indicative of the results for the fiscal year ending September 30, 2015. (2) PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of SecureAlert and its subsidiaries. All significant inter-company transactions have been eliminated in consolidation. (3) RECENTLY ISSUED ACCOUNTING STANDARDS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) or other standard setting bodies, which are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on its financial position or results of operations upon adoption. In May 2014, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No. 2014-09, “Revenue from Contracts with Customers (Topic 606).” This ASU includes a five-step process by which entities will recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which an entity expects to be entitled to in exchange for those goods or services. The standard also will require enhanced disclosures to enable users of financial statements to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The ASU is effective for annual and interim reporting periods beginning after December 15, 2016, with early adoption prohibited. We are currently evaluating the impact this ASU will have on our consolidated financial statements. In August 2014, the FASB issued ASU No. 2014-15,Presentation of Financial Statements-Going Concern (Subtopic 205-40), Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. This standard sets forth management’s responsibility to evaluate, each reporting period, whether there is substantial doubt about our ability to continue as a going concern, and if so, to provide related footnote disclosures. The standard is effective for annual reporting periods ending after December 15, 2016 and interim periods within annual periods beginning after December 15, 2016. We are currently evaluating this new standard and after adoption, we will incorporate this guidance in our assessment of going concern. (4) IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually. The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. If the carrying amount of an asset exceeds its fair value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair value that is independent of other groups of assets.The Company recorded $85,221 and $75,000 of impairment expenses related to monitoring equipment for the three months ended March 31, 2015 and 2014, respectively. Additionally, the Company recorded $140,301 and $150,000 of impairment expenses related to monitoring equipment for the six months ended March 31, 2015 and 2014, respectively. -5- Table of Contents (5) BUSINESS COMBINATIONS The Company accounts for its business acquisitions under the acquisition method of accounting as indicated in ASC 805, Business Combinations, which requires the acquiring entity in a business combination to recognize the fair value of all assets acquired, liabilities assumed, and any non-controlling interest in the acquiree; and establishes the acquisition date as the fair value measurement point. Accordingly, the Company recognizes assets acquired and liabilities assumed in business combinations, including contingent assets and liabilities and non-controlling interest in the acquiree, based on fair value estimates as of the date of acquisition. In accordance with ASC 805, the Company recognizes and measures goodwill as of the acquisition date, as the excess of the fair value of the consideration paid over the fair value of the identified net assets acquired. Acquired Assets and Assumed Liabilities Pursuant to ASC No.805-10-25, if the initial accounting for a business combination is incomplete by the end of the reporting period in which the combination occurs, but during the allowed measurement period not to exceed one year from the acquisition date, the Company retrospectively adjusts the provisional amounts recognized at the acquisition date, by means of adjusting the amount recognized for goodwill. Contingent Consideration In certain acquisitions, the Company agrees to pay additional amounts to sellers contingent upon achievement by the acquired businesses of certain negotiated future goals, such as targeted earnings levels. The Company records contingent consideration based on its estimated fair value as of the date of the acquisition. The Company evaluates and adjusts the value of contingent consideration, if necessary, at each reporting period based on the progress toward and likely achievement of certain targets on which issuance of the contingent consideration is based. Any differences between the acquisition-date fair value and the changes in fair value of the contingent consideration subsequent to the acquisition date are recognized in current period earnings until the arrangement is settled. (6) ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The Chilean Peso, New Israeli Shekel and the Canadian Dollar are used as functional currencies of the operating subsidiaries: (i) Track Group Chile SpA; (ii) Track Group International Ltd.; and (iii) Track Group Analytics Limited, respectively. The balance sheets of all subsidiaries have been converted into United States Dollars (USD) at the exchange rate prevailing at March 31, 2015. Comprehensive loss includes net loss as currently reported under U.S. GAAP and other comprehensive loss. Other comprehensive loss considers the effects of additional economic events, such as foreign currency translation adjustments, that are not required to be recorded in determining net loss, but rather are reported as a separate component of stockholders’ equity. (7) NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common shareholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants, and shares issuable upon conversion of preferred stock.As of March 31, 2015 and 2014, there were 262,603 and 453,151 outstanding common share equivalents, respectively, that were not included in the computation of Diluted EPS for the six months ended March 31, 2015 and 2014, respectively as their effect would be anti-dilutive.No reconciliation for discontinued operations was provided since the impact was immaterial. The common stock equivalents outstanding as of March 31, 2015 and 2014 consisted of the following: March 31, March 31, Conversion of Series D Preferred stock - Exercise of outstanding common stock options and warrants Exercise and conversion of outstanding Series D Preferredstock warrants - Total common stock equivalents -6- Table of Contents (8) ACQUISITIONS GPS Global On March 12, 2014, the Company entered into a Share Purchase Agreement (the “GPS GlobalSPA”) to purchase from Eli Sabag, an individual resident of the State of Israel, all of the issued and outstanding shares of GPS Global Tracking and Surveillance System Ltd., a company formed under the laws of and operating in the State of Israel (“GPS Global”). The GPS Global SPA contained customary representations and warranties and covenants, including provisions for indemnification, subject to the limitations described in the agreement. Subsequent to the closing, the Mr. Sabag and certain key employees of GPS Global entered into employment agreements and continue to operate GPS Global. The GPS Global SPA also granted Mr. Sabag the right for a three-year period following the closing to nominate one director to serve on the Company’s board and on GPS Global’s board of directors. The closing of the transaction, which occurred on April 1, 2014, was subject to customary closing conditions.Subsequently, the Company changed the name of GPS Global to Track Group International Ltd. The purchase price for the issued and outstanding shares of GPS Global was $7,811,404, payable in cash and shares ofthe Company'scommon stock as follows: ● Cash toMr. Sabagof $311,404 at the closing; ● Shares of the Company's common stock valued at $7,500,000, delivered to Mr. Sabag as follows: ● Common stock valued at $1,600,000 delivered to Mr. Sabag at the closing; ● Common stock valued at $2,900,000, delivered to an escrow agent to be released by Bank to Mr. Sabag after six months from the closing; ● Common stock valued at $1,000,000, the number of shares to be determined by dividing $1,000,000 by the weighted average closing price of the Company’s common stock for the 60 consecutive trading days preceding the third business day prior to release of such shares, to be issued to Mr. Sabag within 30 days of certification that GPS Global has sold or leased a minimum of 1,500 of its Devices under revenue-generating contracts; and ● Common stock valued at $2,000,000,the number of shares to be determined by dividing $2,000,000 by the weighted average closing price of the Company’s common stock for the 60 consecutive trading days preceding the third business day prior to release of such shares, to be issued to Mr. Sabag within 30 days of certification that GPS Global has sold or leased a minimum of 2,500 of its Devices under revenue-generating contracts, in addition to the 1,500 Devices previously mentioned (i.e., a minimum of 4,000 Devices sold or leased). As described above, shares of common stock valued at $3,000,000 may be payable based on sales of the GPS Global devices sold or leased. Management determined that it was probable that sales of GPS Globaldevices would exceed the number of units specified in the SPA, and has therefore, recognized a stock payable liability for the entire $3,000,000 value of common shares payable. The total purchase price for the GPS Global acquisition was allocated to the net tangible and intangible assets based upon their fair values as of March 31, 2014 as set forth below. The excess of the purchase price over the net assets was recorded as goodwill. This acquisition provided the Company with additional research and development capabilities and enhanced technology which are expected to benefit current and future products. The following table summarizes the fair values of the assets and liabilities assumed at the acquisition date of GPS Global(in thousands). Current assets $ Inventory 17 Property and equipment 47 Monitoring equipment 48 Other non-current assets 21 Intangible assets Tradename Accounts payable and accrued expenses ) Loan payable ) Goodwill Total fair value of assets acquired $ -7- Table of Contents Emerge On June 2, 2014, the Company entered into a Stock Purchase Agreement (the “Emerge SPA”) to purchase from BFC Surety Group, Inc. all of the issued and outstanding shares and equity interests of Emerge Monitoring, Inc., a Florida corporation (“Emerge”), which is the direct owner of all of the issued and outstanding equity interests of Emerge Monitoring II, LLC, a Florida limited liability company and wholly-owned subsidiary of Emerge (“Emerge LLC”), and a majority (65%) of the equity interest of Integrated Monitoring Systems, LLC, a Colorado limited liability company and subsidiary of Emerge LLC (the “Emerge Acquisition”). The Emerge SPA contains customary representations and warranties and covenants, including provisions for indemnification, subject to the limitations described in the agreement. Certain key employees of the acquired entities continued to operate the acquired entities following the closing.During June 2014, the Company also committed to purchase the remaining 35% minority equity interest of Integrated Monitoring Systems, LLC, which was completed during the fiscal year ended September 30, 2014. The purchase price for the Emerge Acquisition was $7,739,167, all of which was paid in cash during the year ended September 30, 2014.The total purchase price for the Emerge Acquisition was allocated to the net tangible and intangible assets based upon their fair values as of June 1, 2014 as set forth below. The excess of the purchase price over the net assets was recorded as goodwill. The Emerge Acquisition provided the Company with significant customer relationships, an experienced sales and management team and additional alcohol monitoring product offerings. The following table summarizes the fair values of the assets and liabilities assumed at the Emerge Acquisition date (in thousands). Inventory $ Property and equipment Other assets Developed technology Customer contracts/relationships Tradename /trademarks Goodwill Total fair value of assets acquired $ Track Group Analytics Limited On November 26, 2014 (the “Closing Date”), the Company entered into a Share Purchase Agreement (the “TGA Purchase Agreement”) to purchase from the existing shareholders of Track Group Analytics Limited, formerly G2 Research Limited (“TGA”), all issued and outstanding shares and equity interests of TGA for an aggregate purchase price of up to CAD$4.6 million (the “TGAAcquisition”), subject to terms and conditions,of which CAD$2.0 million was paid in cash to the TGA shareholders on the Closing Date. Pursuant to the terms and conditions of the TGA Purchase Agreement, the remainder of the purchase price will be paid as follows: (i) CAD$600,000 will be paid to the former TGA shareholders in shares of common stock of which one-half of the shares will be issued on the one-year anniversary of the Closing Date and the remaining one-half will be issued on the two-year anniversary of the Closing Date; and (ii) the remaining CAD$2.0 million will be paid to the former TGA shareholders in shares of common stock periodically, over the course of a two-year period beginning on the Closing Date, upon the achievement of certain milestones set forth in the TGA Purchase Agreement. The TGA Purchase Agreement also provides for customary representations, warranties and covenants, including provisions for indemnification, and is subject to customary closing conditions. As of March 31, 2015, the Company had issued 38,499 shares of common stock in connection to this acquisition. The following table summarizes the fair values of the assets and liabilities assumed at the acquisition date (in thousands). Current assets $ Property and equipment 5 Accounts payable and accrued expenses ) Loan payable ) Goodwill Total fair value of assets acquired $ -8- Table of Contents Summary of Unaudited Pro-Forma Information The unaudited pro-forma information below for the three and six months ended March 31, 2015 and 2014 gives effect to each of the acquisitions described herein as, if the acquisitions had occurred on October1, 2012. The pro-forma financial information is not necessarily indicative of the results of operations if the acquisitions had been effective as of this date. Three Months Ended Six months ended March 31, March 31, Unaudited Unaudited Revenues Income (loss) from operations ) ) ) Net income (loss) attributable to the Company ) Basic income (loss) per share ) Diluted income (loss) per share ) Net income (loss) attributable to common shareholders ) Basic income (loss) per share ) Diluted income (loss) per share ) (9) PREPAID AND OTHER EXPENSES The carrying amounts reported in the balance sheets for prepaid expenses and other current assets approximate their fair market value based on the short-term maturity of these instruments. As of March 31, 2015 and September 30, 2014, the outstanding balance of prepaid and other expenses was $1,493,097 and $1,226,054, respectively.The $1,493,097 as of March 31, 2015 is comprised primarily of prepayments toward inventory purchases, deposits and other prepaid expenses. (10) INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO”) method.Market is determined based on the estimated net realizable value, which generally is the item’s selling price.Inventory is periodically reviewed in order to identify obsolete, damaged or impaired items. Inventory consists of raw materials that are used in the manufacturing of ReliAlert™, Shadow, and other tracking devices, completed ReliAlert™, R.A.D.A.R. and other tracking devices. Tracking devices deployed are reflected in Monitoring Equipment.As of March 31, 2015 and September 30, 2014, respectively, inventory consisted of the following: March 31, September 30, Raw materials, work-in-process, and finished goods $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ (11) PROPERTY AND EQUIPMENT Property and equipment as of March 31, 2015 and September 30, 2014, were as follows: Depreciation expense for the six months ended March 31, 2015 and 2014 was $320,095 and $103,629, respectively.Property and equipment to be disposed of is reported at the lower of the carrying amount or fair value, less the estimated costs to sell the property. Any gains or losses are recognized in the results of operations. During the six months ended March 31, 2015 and 2014, the Company disposed of property and equipment with a net book value of $40,558 and $0, respectively. -9- Table of Contents (12) MONITORING EQUIPMENT Monitoring equipment as of March 31, 2015 and September 30, 2014, was as follows: March 31, September 30, Monitoring equipment $ $ Less: accumulated depreciation ) Monitoring equipment,net of accumulated depreciation $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of three to five years. Depreciation expense for the six months ended March 31, 2015 and 2014 was $476,545 and $382,814, respectively.Additionally, as of March 31, 2015, the Company reserved $360,619 for future monitoring equipment impairment. These expenses were recognized in cost of revenues. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell the assets.During the six months ended March 31, 2015 and 2014, the Company recorded in cost of revenues disposal of lease monitoring equipment and parts of $27,983 and $17,388, respectively. (13) INTANGIBLE ASSETS The following table summarizes the activity of intangible assets for the second fiscal quarter ended March 31, 2015: March 31, September 30, Other intangible assets: Patent license agreement $ $ Royalty agreements Technology Customer relationships Trade name Other Total intangible assets Accumulated amortization ) ) Intangible assets, net ofaccumulated amortization $ $ The intangible assets summarized above were purchased on various dates from January 2010 through March 2015. The assets have useful lives ranging from three to ten years. Amortization expense for the six months ended March 31, 2015 and 2014 was $939,684 and $473,824, respectively. (14) GOODWILL The following table summarizes the activity of goodwill at March 31, 2015 and September 30, 2014, respectively: March 31, September 30, Beginning balance $ - Additions resulting from acquisitions: Acquisition of GPS Global Tracking & Surveillance, Ltd. - Acquisition of Emerge Monitoring, Inc. - Acquisition of Track Group Analytics Limited - Foreign currency translation adjustment ) ) Ending balance $ $ Goodwill was recognized in connection to acquisition transactions in accordance with ASC 805. The Company performs an impairment test for goodwill annually or more frequently if indicators of potential impairment exist. No impairment of goodwill had been recognized through March 31, 2015. -10- Table of Contents (15) OTHER ASSETS As of March 31, 2015 and 2014, the outstanding balance of other assets was $2,993,605 and $3,416,297, respectively.The $2,993,605 balance of other assets is comprised largely of $3.1 million performance bond for an international customer.The Company anticipates this restricted cash will be unrestricted and available to the Company on March 16, 2018. (16) ACCRUED EXPENSES Accrued expenses consisted of the following as of March 31, 2015 and September 30, 2014: March 31, Sept 30, Accrued royalties $ $ - Accrued payroll, taxes and employee benefits Accrued consulting Accrued taxes - foreign and domestic Accrued settlement costs Accrued board of directors fees Accrued other expenses Accrued legal costs Accrued cellular costs Accrued outside services Accrued travel expenses Accrued warranty and manufacturing costs Accrued interest Total accrued expenses $ $ (17) DEBT OBLIGATIONS Debt obligations as of March 31, 2015 and September 30, 2014, respectively, are comprised of the following: March 31, September 30, Unsecured facility agreement with an entity whereby the Company may borrow up to $25 million bearing interest at a rate of 8% per annum, payable in arrears semi-annually, with all principal and accrued and unpaid interest due on January 3, 2016. A $750,000 origination fee or 3% on the total amount under the agreement was paid and recorded as a debt discount and will be amortized as interest expense over the term of the loan. As of March 31, 2015, the remaining debt discount was $281,250. $ $ The Company entered into an agreement whereby the Company was granted a non-exclusive, irrevocable, perpetual and royalty-free license to certain patents with an entity. The Company agreed to pay $4,500,000 over two years or $187,500 per month through February 2016. Note issued in connection with the acquisition of a subsidiary and matured in December 2014. - Capital leases with effective interest rates that range between 8.51% and 17.44%.Leases mature between June 2015 and November 2015. Related notes payable for $1.5 million and $1.2 million, due December 31, 2015 and November 19, 2015, respectively (See note 18 below). Notes payable assumed in conjunction with the G2 acquisition, net of $9,529 discount. - - Non-interest bearing notes payable to a governmental agency assumed in conjunction with the G2 acquisition. - Total debt obligations Less current portion ) ) Long-term portion of related party debt - ) Long-term debt, net of current portion $ $ The following table summarizes the Company’s future maturities of debt obligations as of March 31, 2015: Fiscal Year Total $ Thereafter Total $ In connection to the G2 acquisition (see Note 8), the Company assumed three notes payable to the Atlantic Canada Opportunities Agency (“ACOA”). These notes are non-interest bearing notes and are payable in monthly increments ranging from $3,125 to $4,125, as specified in each of the notes. -11- Table of Contents (18) RELATED-PARTY TRANSACTIONS Disgorgement of Funds Received During January 2015, the Company received notice from a shareholder of the Company stating that the shareholder was returning realized profits from their trades of the Company’s common stock during the year ended September 30, 2014. The shareholder also indicated that during this time, the shareholder was subject to Section 16 of the United States Security Exchange Act of 1934 (the “Exchange Act”) because they owned more than 10% of the shares of Company common stock. As such, the shareholder complied with Section 16(b) of the Exchange Act by returning the realized profits to the Company in the amount of $4.7 million. The Company received these funds during January 2015. Royalty Agreement On August 4, 2011, with an effective date of July 1, 2011, we entered into an agreement (the “Royalty Agreement”) with Borinquen Container Corp., a corporation organized under the laws of the Commonwealth of Puerto Rico (“Borinquen”), to purchase Borinquen’s wholly-owned subsidiary, International Surveillance Services Corporation, a Puerto Rico corporation (“ISS”), in consideration of 310,000 shares of our common stock, valued at the market price on the date of the Royalty Agreement at $16.40 per share, or $5,084,000.We also agreed to pay to Borinquen quarterly royalty payments in an amount equal to 20% of our net revenues from the sale or lease of our monitoring devices and monitoring services within a territory comprised of South and Central America, the Caribbean, Spain and Portugal, for a term of 20 years.On February 1, 2013,we redeemed and terminated this royalty obligation for a total cost of $13.0 million using the proceeds of a $16.7 million loan from a related party, Sapinda Asia Limited (“Sapinda Asia”). Sapinda Asia owned approximately 44.8% of our issued and outstanding shares of common stock at December 31, 2014. In addition to the $13.0 million used to terminate the Royalty Agreement, we used the remaining $3.7 million as operating capital during the 2013 fiscal year.On September 30, 2013, Sapinda Asia converted all outstanding principal and interest under the loan, totaling $17,576,627, into 3,905,917 shares of common stock at a rate of $4.50 per share. Revolving Loan Agreement On February 1, 2013, the Company entered into a revolving loan agreement with Sapinda Asia (the “Revolving Loan”).Under this arrangement, the Company may borrow up to $1,200,000 at an interest rate of 3% per annum for unused funds and 10% per annum for borrowed funds. On October 24, 2013, the Company drew down the full $1,200,000 for use in a performance bond as required under a contract with an international customer. The loan initially matured in June 2014. However, the maturity date of the note was extended and now matures in December 2015. As ofMarch 31, 2015, the Company owed $1,200,000 of principal and $182,185 of accrued interest on the note. -12- Table of Contents Related-Party Promissory Note On November 19, 2013, the Company borrowed $1,500,000 from Sapinda Asia Ltd.The unsecured note bears interest at a rate of 8% per annum and initially matured on November 18, 2014. However, the maturity date of the note was extended to November 19, 2015. As ofMarch 31, 2015, the Company owed $1,500,000 of principal and $163,397 of accrued interest on the note. Related-Party Service Agreement During the fiscal year ended September 30, 2013, the Company entered into an agreement with Paranet Solutions, LLC to provide the following primary services:(i) procurement of hardware and software necessary to ensure that vital databases are available in the event of a disaster (backup and disaster recovery system); and (ii) providing the security of all data and the integrity of such data against all loss of data, misappropriation of data by Paranet, its employees and affiliates.David S. Boone, a director and member of the Company’s Executive Committee, was the Chief Executive Officer of Paranet until August 2014. As consideration for these services, the Company agreed to pay Paranet $4,500 per month, and during the six months ended March 31, 2015 the Company paid $92,295 to Paranet. The arrangement can be terminated by either party for any reason upon ninety (90) days written notice to the other party. Facility Agreement On January 3, 2014, we entered into an unsecured Facility Agreement with Tetra House Pte. Ltd., a related-party entity, controlled by our Chairman, Guy Dubois.Under this agreement, we may borrow up to $25,000,000 for working capital and acquisitions purposes. The loan bears interest at a rate of 8% per annum, payable in arrears semi-annually, with all principal and accrued and unpaid interest due on January 3, 2016. In addition, we agreed to pay Tetra House an arrangement fee equal to 3% of the aggregate maximum amount under the loan. On January 14, 2014 Tetra House assigned the Facility Agreement to Conrent Invest S.A.Since January 3, 2014, we have borrowed $25,000,000 under the Facility Agreement.The borrowed funds have been used for acquisitions and for general corporate purposes. Additional Related-Party Transactions and Summary of All Related-Party Obligations March 31, Sept. 30, Loan from a significant shareholder with an interest rate of 8% per annum. Principal and interest due at maturity on December 30, 2015. $ $ Promissory note with a significant shareholder with an interest rate of 8% per annum. Principal and interest due at maturity on November 19, 2015. Total related-party debt obligations Less current portion ) - Long-term debt, net of current portion $ - $ Each of the foregoing related-party transactions was reviewed and approved by disinterested and independent members of the Company's Board of Directors. (19) PREFERRED STOCK The Company is authorized to issue up to 20,000,000 shares of preferred stock, $0.0001 par value per share. The Company's Board of Directors has the authority to amend the Company's Articles of Incorporation, without further shareholder approval, to designate and determine, in whole or in part, the preferences, limitations and relative rights of the preferred stock before any issuance of the preferred stock and to create one or more series of preferred stock. -13- Table of Contents Series D Convertible Preferred Stock The Company has designated 85,000 shares of its stock as Series D Preferred stock (“Series D Preferred”).During the six months ended March 31, 2015 and 2014, the Company did not issue any additional new shares of Series D Preferred. During the fiscal year ended September 30, 2014, the Company exchanged 207 shares of Series D Preferred for 16,907 shares of common stock. Additionally, the Company repurchased 261 shares of Series D Preferred for $312,008 during the fiscal year ended September 30, 2014. As a result of these transactions, there were no shares of Series D Preferred stock outstanding at March 31, 2015. Dividends The Series D Preferred is entitled to dividends at the rate equal to 8% per annum calculated on the purchase amount actually paid for the shares or amount of debt converted.The dividend is payable in cash or shares of common stock at the sole discretion of the Board of Directors. If a dividend is paid in shares of common stock of the Company, the number of shares to be issued is based on the average per share market price of the common stock for the 14-day period immediately preceding the applicable accrual date (i.e., March 31, June 30, September 30, or December 31, as the case may be).Dividends are payable quarterly, no later than 30 days following the end of the accrual period. During the six months ended March 31 2015 and 2014, respectively the Company issued zero and 979 shares of common stock to pay zero and $18,854 of accrued dividends on the Series D Preferred stock. Convertibility Each share of Series D Preferred stock may be converted into thirty (30) shares of common stock, commencing 90 days after the date of issue. During the six months ended March 31, 2015 and 2014, zero and 197 shares of Series D Preferred stock were converted into zero and 16,053 shares of common stock, respectively. During fiscal year 2013, the Company entered into an employment agreement with an officer. In addition, the officer and the Company mutually agreed that the conversion of the Series D Preferred shares held by the officer will convert into common stock at a rate of 155% of each share’s original investment; provided that the officer must convert all of his Series D Preferred shares before the next annual shareholder meeting of the Company. As of March 31, 2015, there were no Series D Preferred shares outstanding. Redemption On January 16, 2014, the Company sent out notices to Series D Preferred shareholders regarding the Company’s election under the Amended and Restated Designation of the Rights and Preferences to redeem 261 shares of Series D Preferred at 120% of the aggregate original investment of $260,007 through the payment of cash totaling $312,007.The redemption date was February 13, 2014. Series D Preferred Stock Warrants As of March 31, 2015, zero warrants to purchase Series D Preferred at an exercise price of $500 per share were issued and outstanding. During the six months ended March 31, 2015, the Company purchased all 42,000 warrants to purchase Series D Preferred. (20) COMMON STOCK Common Stock Issuances During the six months ended March 31, 2015, the Company issued the following shares of common stock: On November 25, 2014, and in connection to the G2 acquisition (see Note 8), 38,599 shares of common stock were issued. On January 26, 2015, 14,988 shares of common stock were issued to certain individuals for their service on the Board of Directors. On February 26, 2015, the Company issued 4,000 shares of common stock to certain Board members for their service as members of the compensation committee. -14- Table of Contents (21) STOCK OPTIONS AND WARRANTS Stock Incentive Plan At the annual meeting of shareholders on December 21, 2011, the shareholders approved the 2012 Equity Compensation Plan (the “2012 Plan”).The 2012 Plan provides for the grant of incentive stock options and nonqualified stock options, restricted stock, stock appreciation rights, performance shares, performance stock units, dividend equivalents, stock payments, deferred stock, restricted stock units, other stock-based awards and performance-based awards to employees and certain non-employees who have important relationships with the Company. A total of 90,000 shares are authorized for issuance pursuant to awards granted under the 2012 Plan.During the six months ended March 31, 2015 and 2014, respectively, no options were issued under this 2012 Plan.As of March 31, 2015, 9,680 shares of common stock were available for future grants under the 2012 Plan. All Options and Warrants The fair value of each stock option and warrant grant is estimated on the date of grant using the Black-Scholes option-pricing model. During the six months ended March 31, 2015 and 2014, the Company granted 14,988 and 27,700 shares of common stock. These warrants vested immediately and expire two years from grant date. Additionally, the Company extended the life of 129,808 warrants which had been granted during 2013 and 2014.The Company recorded $150,163 of expense for the six months ended March 31, 2014 and $106,915 of expense for the three months ended March 31, 2014 related to the issuance and vesting of all stock options and warrants.The Company also recorded expense of $39,929 for warrants which were extended during the six months ended March 31, 2015.As of March 31, 2015, $50,054 of compensation expense associated with unvested stock options and warrants issued previously to employees will be recognized over the remaining fiscal year. The option and warrant grants and warrant extensions for six months ended March 31, 2015 and 2014 were valued using the Black-Scholes model with the following weighted-average assumptions: March 31, Expected cash dividend yield - - Expected stock price volatility 76 % 77 % Risk-free interest rate % % Expected life of options/warrants 2 Years 2 Years The expected life of stock options (warrants) represents the period of time that the stock options or warrants are expected to be outstanding based on the simplified method allowed under GAAP. The expected volatility is based on the historical price volatility of the Company’s common stock. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related stock options (warrants). The dividend yield represents the Company’s anticipated cash dividends over the expected life of the stock options (warrants). A summary of stock option activity for the six months ended March 31, 2015 is presented below: Shares Under Option/ Warrant Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding as of September 30, 2014 $ 1.05 years $ Granted Expired / Cancelled Exercised - Outstanding as of March 31, 2015 $ 15.08 1.65 years $ 74,365 Exercisable as of March 31, 2015 $ 1.65 years $ Total Equity Balance at September 30, 2014 $ Issuance of common stock for acquisition The intrinsic value of options outstanding and exercisable is based on the Company’s share price of $10.15 at March 31, 2015. -15- Table of Contents (22) CHANGES IN EQUITY A summary of the composition of equity of the Company as of March 31, 2015, and the changes during the six months then ended is presented in the following table: Total Equity Balance at September 30, 2014 $ Issuance of common stock for acquisition Issuance of common stock for services Other comprehensive income ) Vesting of stock options and warrants Extension of life of warrants Repurchase of warrants to purchase Preferred Series D shares ) Net loss ) Balance at March 31, 2015 $ (23) COMMITMENTS AND CONTINGENCIES Legal Matters Lazar Leybovich et al v. SecureAlert, Inc.On March 29, 2012, Lazar Leybovich, Dovie Leybovich and Ben Leybovich filed a complaint in the 11th Circuit Court in and for Miami-Dade County, Florida alleging breach of contract with regard to certain Stock Redemption Agreements.The complaint was subsequently withdrawn by the plaintiffs.An amended complaint was filed by the plaintiffs on November 15, 2012. The plaintiffs claim in excess of $460,000 in damages.The Company believes these allegations are inaccurate and intend to defend the case vigorously. No accrual for a potential loss has been made as management believes the probability of incurring a material loss is remote. Christopher P. Baker v. SecureAlert, Inc.In February 2013, Mr. Baker filed suit againstthe Company in the Third Judicial District Court in and for Salt Lake County, State of Utah.Mr. Baker asserts that the Company breached a 2006 consulting agreement with him and claims damages of not less than $210,000.The Company disputes the plaintiff’s claims and will defend the case vigorously.No accrual for a potential loss has been made as management believes the probability of incurring a material loss is remote. SecureAlert, Inc. v. Derrick Brooks and STOP, LLC.On February 21, 2014, we filed a complaint in the Third Judicial District Court, Salt Lake County, State of Utah, against Derrick Brooks and STOP, asserting claims for declaratory relief, breach of contract, tortious interference with prospective economic relations, tortious interference with contract misappropriation of trade secrets, injurious falsehood/trade libel/business disparagement, defamation, respondeat superior, injunctive relief and punitive damages. On March 20, 2014, we entered into a settlement agreement with STOP and all of the claims between us and STOP in the Litigation have been dismissed with prejudice. On April 9, 2014, Mr. Brooks filed an answer denying our claims and asserting counterclaims for constructive discharge, interference with contract/interference with prospective economic relations and blacklisting. On February 6, 2015 we entered into a settlement agreement with Mr. Brooks and all claims between us and Mr. Brooks and all counterclaims by Mr. Brooks have been dismissed. (24) SUBSEQUENT EVENTS On April 28, 2015 the Board of Directors granted each director 2,000 restricted shares of Company common stock (12,000 shares total) for services as a director. On March 3, 2015, the Company was notified from a shareholder of the Company that the shareholder had realized profits from their trades of the Company’s common stock during fiscal year 2014. During that year the shareholder was subject to Section 16 of the Exchange Act because the shareholder owned more than 10% of the shares of the Company common stock. The shareholder in compliance with Section 16(b) of the Exchange Act desired to return those profits to the Company. The shareholder is also a creditor of the Company. On April 21, 2015 the Company and the shareholder entered into an agreement whereby $215,236, the realized profit recognized by the shareholder, would be deducted from accumulated interest on a promissory note dated November 19, 2013 between the shareholder and the Company (the “Note”). Subsequent to March 31, 2015, the Company has deducted that amount from the accumulated interest under the Note. -16- Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This Report contains information that constitutes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”).Generally, the statements contained in this Quarterly Report on Form 10-Q that are not purely historical can be considered to be “forward-looking statements.”These statements represent our expectations, hopes, beliefs, anticipations, commitments, intentions, and strategies regarding the future.They may be identified by the use of words or phrases such as “believes,” “expects,” “intends,” “anticipates,” “should,” “plans,” “estimates,” “projects,” “potential,” and “will,” among others.Forward-looking statements include, but are not limited to, statements contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations regarding our financial performance, revenue, and expense levels in the future and the sufficiency of our existing assets to fund future operations and capital spending needs.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.In addition, forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections.These risks and uncertainties include, but are not limited to, those described in “Risk Factors” in our most recent Annual Report on Form 10-K, and those described from time to time in our reports filed with the SEC. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto that are contained in this Report, as well as Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Annual Report on Form 10-K, for the fiscal year ended September 30, 2014 and Current Reports on Form 8-K that have been filed with the SEC through the date of this Report. Except as otherwise indicated, as used in this Report, the terms “the Company,” “SecureAlert,” “we,” “our,” “us,” refer to SecureAlert, Inc., dba TrackGroup, a Utah corporation. General We market and deploy offender management programs, combining patented GPS tracking technologies, fulltime 24/7/365 intervention-based monitoring capabilities and case management services.Our vision is to be the global market leader for delivering the most reliable offender management solutions, which leverage superior intervention capabilities and integrated communication technologies.We currently deliver the only offender management technology that effectively integrates GPS, Radio Frequency (“RF”) and an interactive 3-way voice communication system into a single piece device, deployable worldwide.Through our patented electronic monitoring technologies and services, we empower law enforcement, corrections and rehabilitation professionals with offender, defendant, probationer and parolee programs, which grant convicted criminals and pre-trial suspects an accountable opportunity to be “free from prison”.This provides for greater public safety at a lower cost compared to incarceration or traditional resource-intensive alternatives. Our flagship product line, ReliAlert, Shadow, and R.A.D.A.R., consists of devices and services customizable to provide secure reintegration solutions for various offender types, including domestic abusers, sexual predators, gang members, pre-trial defendants, alcohol abusers, or juvenile offenders. Our proprietary software, device firmware and processes accommodate agency-established monitoring protocols, victim protection imperatives, geographic boundaries, work environments, school attendance, rehabilitation programs and sanctioned home restrictions. Our devices are intelligent devices with integrated computer circuitry.They are constructed from case-hardened materials and are designed to promptly notify intervention monitoring centers of attempts to breach applicable electronic supervision terms or to remove or otherwise tamper with device elements. They are securely attached around an offender’s ankle with a tamper resistant strap (steel cabling with optic fiber).We also have a unique patented, dual-steel banded SecureCuff for high risk or high flight risk offenders who have qualified for electronic monitoring supervision, but who require an incremental level of security and supervision. -17- Table of Contents Strategy Our global growth strategy is to continue to expand offerings that empower professionals in security, law enforcement, corrections and rehabilitation organizations worldwide with single-sourced offender management solutions that integrate reliable intervention technologies to support re-socialization and monitoring initiatives.To accomplish this objective, we are implementing a growing portfolio of proprietary and non-proprietary real-time monitoring and intervention products and services.These include GPS, RF, predictive analytics, drug and alcohol testing for defendants and offenders as well other individuals and assets in the corrections, law enforcement and rehabilitation arena. In addition, our product and service offerings will expand upon our exception-based reporting, analytical capabilities and behavioral-monitoring knowledge. These customizable solutions will be available through Web portals and mobile device platforms, in addition to traditional desktops, to leverage our real-time monitoring data, best-practice monitoring, interaction protocols and analytics capabilities. Customer insights will be increased further by aggregating real-time data from additional monitoring device types and technologies, regardless of manufacturer, as well as other critical data sources. In summary, we are committed to delivering a superior proprietary and non-proprietary portfolio of reliable, intervention monitoring products and services for the global offender management marketplace. We will continue to work with agencies to increase public safety and officer productivity, mitigate budgetary constraints through cost-effective monitoring alternatives, increase early-release compliance and improve monitoring program success rates, all while offering defendants and offenders opportunities for accountable freedom and an alternative to incarceration. Critical Accounting Policies From time to time, management reviews and evaluates certain accounting policies that are considered to be significant in determining our results of operations and financial position. The preparation of financial statements requires management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. We assess the reasonableness of our estimates, including those related to bad debts, inventories, intangible assets, warranty obligations, product liability, revenue, and income taxes. We base our estimates on historical experience as well as available current information on a regular basis.Management uses this information to form the basis for making judgments about the carrying value of assets and liabilities.Actual results may differ from these estimates under different assumptions or conditions. Results of Operations Continuing Operations - Three Months Ended March 31, 2015, Compared to Three Months Ended March 31, 2014 Revenues For the three months ended March 31, 2015, the Company recognized revenues from operations of $4,816,117, compared to $2,455,789 for the three months ended March 31, 2014, an increase of $2,360,328 (96%).Of these revenues, $4,630,556 and $2,309,864, respectively, were from monitoring and other related services, an increase of $2,320,692 (100%).The increase was principally the result of sales generated by subsidiaries which were acquired during the prior fiscal year and the first quarter of fiscal 2015 (see Note 8 to our condensed consolidated financial statements), which contributed approximately $1.4 million in revenue or 29% of total revenue during the three months ended March 31, 2015.For the three months ended March 31, 2015, international revenue was $1,602,371, compared to $728,443 for the three months ended March 31, 2014, an increase of $873,928 (119%), primarily attributable to revenue generated by our Chilean subsidiary and, to a lesser extent, from our newly acquired Canadian subsidiary. Our Chilean subsidiary had minimal activity and no revenue during the three months ended March 31, 2014. Product revenues increased $39,636 (27%) from $145,925 for the three months ended March 31, 2014, to $185,561 for the three months ended March 31, 2015. -18- Table of Contents Cost of Revenues During the three months ended March 31, 2015, cost of revenues totaled $2,029,408, compared to cost of revenues during the three months ended March 31, 2014 of $1,093,767, an increase of $935,641.The increase in cost of revenues in 2015 resulted primarily from the costs incurred by subsidiaries which were acquired during the prior fiscal year and the first quarter of fiscal 2015 (see Note 8 to our condensed consolidated financial statements), including costs associated with heightened activity in our Chilean operations. Depreciation for the three months ended March 31, 2015 and 2014 totaled $210,059 and $191,823, respectively. Depreciation costs are based on a three to five year useful life for TrackerPAL™ and ReliAlert™ devices.Devices that are leased or retained by us for future deployment or sale are depreciated over three to five years.The Company believes this life is appropriate due to rapid changes in electronic monitoring technology and the corresponding potential for obsolescence.Management periodically assesses the useful life of the devices for appropriateness. The Company expects the cost of revenues as a percentage of revenues to decrease in the foreseeable future due to economies of scale realized through projected increases in revenues, further development of our proprietary software, enabling each operator to monitor more devices resulting in lower monitoring center costs, and the use of more efficient supply channels. Gross Profit and Margin During the three months ended March 31, 2015, gross profit totaled $2,786,709, or 58% of net revenues compared to $1,362,022, or 55% of net revenues during the three months ended March 31, 2014. Research and Development Expenses During the three months ended March 31, 2015, research and development expenses totaled $345,698 compared to research and development expenses for the three months ended March 31, 2014 totaling $403,175, a decrease of $57,477.These research and development costs were incurred to improve efficiency in the software, firmware and hardware of our products and services. Selling, General and Administrative Expenses During the three months ended March 31, 2015, selling, general and administrative expenses totaled $4,674,824 compared to $2,564,015 for the three months ended March 31, 2014.The increase of $2,110,809 in selling general and administrative costs resulted from increases in payroll expense and operating expenses of the Company’s new Chilean, Israeli, Canadian and U.S. subsidiaries which were not a part of the consolidated entity at March 31, 2014. Selling, general and administrative expense is anticipated to increase in subsequent periods due to the Company's acquisitions; however, such expense as a percentage of total revenue should decrease in subsequent periods as the Company integrates the operations associated with the newly acquired subsidiaries. Other Income and Expense For the three months ended March 31, 2015, interest expense was $644,655 compared to $327,367 for the three months ended March 31, 2014. This increase in interest expense resulted primarily from the increase in interest bearing debt incurred since March 31, 2014. During the three months ended March 31, 2015, the Company received $4.7 million asthe result of a disgorgement of profits from one of our shareholders, pursuant to Section 16(b) of the Exchange Act (see Note 18 to our condensed consolidated financial statements). Net Income and Loss The Company had a net income from continuing operations for the three months ended March 31, 2015 totaling $1,387,470 compared to a net loss of $1,292,119 for the three months ended March 31, 2014, an increase of$2,679,589.This increase is a primarily result of increases in revenues and a disgorgement of profits from one of our shareholders, pursuant to Section 16(b) of the Exchange Act (see Note 18 to our condensed consolidated financial statements). -19- Table of Contents Continuing Operations - Three Months Ended March 31, 2015, Compared to Three Months Ended March 31, 2014 Revenue For the six months ended March 31, 2015, the Company recognized revenues from operations of $9,436,736, compared to $5,115,083 for the six months ended March 31, 2014, an increase of $4,321,653 (84%).Of these revenues, $9,159,586 and $4,903,547, respectively, were from monitoring and other related services, an increase of $4,256,039 (87%).The increase was principally the result of sales generated by subsidiaries, which were acquired during the year ended September 30, 2014 and the quarter ended December 31, 2014 (see Note 8 to our condensed consolidated financial statements), which contributed approximately $3,852,603 million in revenue, or 41% of total revenue during the six months ended March 31, 2015. Product revenues increased $65,614 (31%) from $211,536 for the three months ended March 31, 2014, to $277,150 for the three months ended March 31, 2015. The increase was largely the result of sales generated by subsidiaries, which were acquired during the prior fiscal year and the first quarter of fiscal 2015 (see Note 8 to our condensed consolidated financial statements). Due to the acquisitions made during the Company's fiscal year ended September 30, 2014, and in the first quarter of fiscal 2015, the Company anticipates that total revenue in subsequent periods will increase compared to the comparable periods in the prior fiscal year, and those increases will be material. Cost of Revenue During the six months ended March 31, 2015, cost of revenues totaled $4,074,575 compared to cost of revenues during the six months ended March 31, 2014 of $2,492,596, an increase of $1,581,979.The increase in cost of revenue was largely the result of costs incurred by subsidiaries, which were acquired during the prior fiscal year (see Note 8 to the condensed consolidated financial statements), including increased costs associated with heightened activity in our Chilean operations. Although management expects the costs of revenue to increase in subsequent periods due to the costs associated with our recently acquired operations, the Company expects the cost of revenue as a percentage of revenue to decrease in the foreseeable future due to economies of scale realized through projected increases in revenue, further development of our proprietary software, enabling each operator to monitor more devices resulting in lower monitoring center costs, and the use of more efficient supply channels. Amortization for the six months ended March 31, 2015 and 2014 totaled $438,109 and $373,651, respectively. Amortization costs are based on a three to five year useful life for TrackerPAL™ and ReliAlert™ devices.Devices that are leased or retained by us for future deployment or sale are amortized over three to five years.The Company believes this life is appropriate due to rapid changes in electronic monitoring technology and the corresponding potential for obsolescence.Management periodically assesses the useful life of the devices for appropriateness. Gross Profit and Margin During the six months ended March 31, 2015, gross profit totaled $5,362,161, or 57% of net revenues compared to $2,622,487, or 51% of net revenues during the six months ended March 31, 2014. Research and Development Expenses During the six months ended March 31, 2015, research and development expenses totaled $809,876 compared to research and development expenses for the six months ended March 31, 2014 totaling $722,745, an increase of $87,131.These research and development costs were incurred to improve efficiency in the software, firmware and hardware of our products and services. Selling, General and Administrative Expenses During the six months ended March 31, 2015, selling, general and administrative expenses totaled $8,414,505 compared to $4,735,423 for the six months ended March 31, 2014.The increase of $3,679,082 in selling general and administrative costs resulted from increases in payroll expense of $2,313,272 and operating expenses of the Company’s new Chilean, Israeli, Canadian and U.S. subsidiaries which were not a part of the consolidated entity at March 31, 2014. Selling, general and administrative expense is anticipated to increase in subsequent periods due to the Company's acquisitions; however, such expense as a percentage of total revenue should decrease in subsequent periods as the Company integrates the operations associated with the newly acquired subsidiaries. -20- Table of Contents Other Income and Expense For the six months ended March 31, 2015, interest expense was $1,328,596 compared to $371,285 for the six months ended March 31, 2014.This increase in interest expense resulted primarily from an increase in the Company’s interest bearing debt since March 31, 2014. Net Loss The Company had a net loss from continuing operations for the six months ended March 31, 2015 totaling $827,745 compared to a net loss of $2,562,312 for the six months ended March 31, 2014.This increase in the net loss is a result of increases in operating expenses of the Company and its subsidiaries acquired during the prior year. Liquidity and Capital Resources The Company currentlyis unable to finance its business solely from cash flows from operating activities. During the prior year, the Company supplemented cash flows to finance the business from borrowings under a credit facility and from the sale and issuance of debt and equity securities. No such borrowings or sales occurred during the six months ended March 31, 2015. Together with the receipt of $4.7 million in disgorged profits from one of our shareholders in January 2015, available cash resources at March 31, 2015 are anticipated to meet the Company's working capital requirements for the next twelve months. As of March 31, 2015, the Company had unrestricted cash of $6,686,446 and a working capital deficit of $18,515,279 compared to unrestricted cash of $11,101,822 and a working capital surplus of $11,323,107 as of September 30, 2014. The Company is currently in negotiations with its lenders to refinance, extend, or convert the existing debt (see Note 17 to our condensed consolidated financial statements). The Company expects to reach a favorable agreement; however, the terms and conditions could differ from the existing provisions, and those provisions could be material. The Company used cash of $3,816,211 for investing activities during the six months ended March 31, 2015, compared to $6,174,414 of cash used in investing activities in the six months ended March 31, 2014. The Company used $1,207,866 of cash for financing activities during the six months ended March 31, 2015, compared to $11,160,422 in cash provided for the six months ended March 31, 2014. Cash provided by financing activities was used to support operating activities during the six months ended March 31, 2015. Item 3. Quantitative and Qualitative Disclosures About Market Risk The business extends to several countries outside the United States, and we intend to continue to expand our foreign operations.As a result, our revenues and results of operations are affected by fluctuations in currency exchange rates, interest rates, and other uncertainties inherent in doing business in more than one currency.In addition, our operations are exposed to risks that are associated with changes in social, political, and economic conditions in the foreign countries in which we operate, including changes in the laws and policies that govern foreign investment, as well as, to a lesser extent, changes in United States laws and regulations relating to foreign trade and investment. Foreign Currency Risks We had $2,813,722 and $1,501,573 in revenues from sources outside the United States for the six months ended March 31, 2015 and 2014, respectively.Although we typically transact the sale of monitoring equipment and services in U.S. Dollars, we received payments in an equivalent value of foreign currencies which resulted in foreign exchange losses $374,002 and $4,232 during the six months ended March 31, 2015 and 2014, respectively.Changes in currency exchange rates affect the relative prices at which we sell our products and purchase goods and services.Given the uncertainty of exchange rate fluctuations, we cannot estimate the effect of these fluctuations on our future business, product pricing, results of operations, or financial condition. We do not use foreign currency exchange contracts or derivative financial instruments for trading or speculative purposes.To the extent foreign sales become a more significant part of our business in the future, we may seek to implement strategies which make use of these or other instruments in order to minimize the effects of foreign currency exchange on our business. -21- Table of Contents Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures to ensure that information we are required to disclose in reports that we file or submit under the Exchange Act, (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and (ii) is accumulated and communicated to our management, including the members of our Executive Committee (our acting principal executive officers) and Chief Financial Officer (our principal financial and accounting officer), to allow timely decisions regarding required disclosure.Our management evaluated, with the participation of our Executive Committee and Chief Financial Officer, the effectiveness of our disclosure controls and procedures, as such term is defined under Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act.Based on this evaluation, our Executive Committee and Chief Financial Officer have concluded that our disclosure controls and procedures were effective as of March 31, 2015. Changes in Internal Controls We maintain a system of internal control over financial reporting that is designed to provide reasonable assurance that our books and records accurately reflect our transactions and that our established policies and procedures are followed.There was no change in our internal control over financial reporting during our quarter ended March 31, 2015 that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION Item 1. Legal Proceedings We are party to the following legal proceedings: Lazar Leybovich et al v. SecureAlert, Inc.On March 29, 2012, Lazar Leybovich, Dovie Leybovich and Ben Leybovich filed a complaint in the 11th Circuit Court in and for Miami-Dade County, Florida alleging breach of contract with regard to certain Stock Redemption Agreements.The complaint was subsequently withdrawn by the plaintiffs.An amended complaint was filed by the plaintiffs on November 15, 2012.The Company believes these allegations are inaccurate and intend to defend the case vigorously. No accrual for a potential loss has been made as management believes the probability of incurring a material loss is remote. Christopher P. Baker v. SecureAlert, Inc.In February 2013, Mr. Baker filed suit againstthe Company in the Third Judicial District Court in and for Salt Lake County, State of Utah.Mr. Baker asserts that the Company breached a 2006 consulting agreement with him and claims damages of not less than $210,000.The Company disputes the plaintiff’s claims and will defend the case vigorously.No accrual for a potential loss has been made as management believes the probability of incurring a material loss is remote. SecureAlert, Inc. v. Derrick Brooks and STOP, LLC. On February 21, 2014, we filed a complaint in the Third Judicial District Court, Salt Lake County, State of Utah, against Derrick Brooks and STOP, asserting claims for declaratory relief, breach of contract, tortious interference with prospective economic relations, tortious interference with contract misappropriation of trade secrets, injurious falsehood/trade libel/business disparagement, defamation, respondeat superior, injunctive relief and punitive damages. On March 20, 2014, we entered into a settlement agreement with STOP and all of the claims between us and STOP in the Litigation have been dismissed with prejudice. On April 9, 2014, Mr. Brooks filed an answer denying our claims and asserting counterclaims for constructive discharge, interference with contract/interference with prospective economic relations and blacklisting. On February 6, 2015 we entered into a settlement agreement with Mr. Brooks and all claims between us and Mr. Brooks and all counterclaims by Mr. Brooks have been dismissed. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 5. Other Information None. -22- Table of Contents Item 6.EXHIBITS (a) Exhibits Required by Item 601 of Regulation S-K Exhibit Number Title of Document 3(i)(1) Articles of Incorporation (incorporated by reference to our Registration Statement and Amendments theretoon Form 10-SB, effective December 1, 1997). 3(i)(2) Amendment to Articles of Incorporation for Change of Name (previously filed as Exhibit on Form 10-KSB forthe fiscal year ended September 30, 2001). 3(i)(3) Amendment to Articles of Incorporation Amending Rights and Preferences of Series A Preferred Stock(previously filed as Exhibit on Form 10-KSB for the fiscal year ended September 30, 2001). 3(i)(4) Amendment to Articles of Incorporation Adopting Designation of Rights and Preferences of Series BPreferred Stock (previously filed as Exhibit on Form 10- QSB for the six months ended March 31, 2002). 3(i)(5) Certificate of Amendment to the Designation of Rights and Preferences Related to Series A 10% CumulativeConvertible Preferred Stock of SecureAlert, Inc. (incorporated by reference to our annual report on Form10-KSB for the fiscal year ended September 30, 2001). 3(i)(6) Certificate of Amendment to the Designation of Rights and Preferences Related to Series C 8% ConvertiblePreferred Stock of SecureAlert, Inc. (incorporated by reference to our Current Report on Form 8-K, filed withthe Commission on March 24, 2006). 3(i)(7) Articles of Amendment to Articles of Incorporation filed July 12, 2006 (previously filed as exhibits to ourcurrent report on Form 8-K filed July 18, 2006, and incorporated herein by reference). 3(i)(8) Articles of Amendment to the Fourth Amended and Restated Designation of Right and Preferences of SeriesA 10% Convertible Non-Voting Preferred Stock of SecureAlert, Inc. (previously filed as Exhibit on Form10-QSB for the nine months ended June 30, 2007, filed in August 2007). 3(i)(9) Articles of Amendment to the Designation of Right and Preferences of Series A Convertible RedeemableNon-Voting Preferred Stock of SecureAlert, Inc. (previously filed as Exhibit on Form 10-QSB for the nine months ended June 30, 2007, filed in August 2007). 3(i)(10) Articles of Amendment to the Articles of Incorporation and Certificate of Amendment to the Designation ofRights and Preferences Related to Series D 8% Convertible Preferred Stock of SecureAlert, Inc. (previouslyfiled as Exhibit on Form 10-K filed in January 2010). 3(i)(11) Articles of Amendment to the Articles of Incorporation filed March 28, 2011 (previously filed as Exhibit onForm 8-K filed April 4, 2011). 3(i)(12) Articles of Amendment to the Articles of Incorporation of SecureAlert, Inc., filed August 1, 2011 (previouslyfiled as Exhibit on Form 10-Q filed August 15, 2011). 3(i)(13) Articles of Amendment to the Articles of Incorporation of SecureAlert, Inc., filed December 28, 2011(previously filed as Exhibit to Definitive Proxy Statement, filed October 25, 2011) 3(i)(14) Articles of Amendment to the Articles of Incorporation of SecureAlert, Inc., filed April 11, 2013 (previouslyfiled as Exhibit on Form 10-Q filed May 15, 2013). 3(ii) Bylaws (incorporated by reference to our Registration Statement on Form 10-SB, effective December 1, 1997). 3(iii) Amended and Restated Bylaws (previously filed in February 2011 as an Exhibit to the Form 10-Q for the threemonths ended December 31, 2010). 2006 Equity Incentive Award Plan (previously filed in August 2006 as an Exhibit to the Form 10- QSB for thenine months ended June 30, 2006). 2012 Equity Incentive Award Plan (previously filed as Exhibit to Definitive Proxy Statement, filed October 25,2011). -23- Table of Contents Agreement and Royalty Agreement between Borinquen Container Corporation and SecureAlert, effectiveJuly 1, 2011 (previously filed with Form 8-K in August 2011). Stock Purchase Agreement between Gary Shelton, Larry and Sue Gardner and SecureAlert, effective October1, 2012 (previously filed on Form 8-K in December 2012). Loan and Security Agreement between Sapinda Asia Limited and SecureAlert, effective December 3, 2012(previously filed on Form 8-K in December 2012). Settlement and Royalty and Share Buy Backamong Borinquen Container Corporation, Sapinda Asia Limited,and SecureAlert, effective February 4, 2013 (previously filed on Form 8-K in February 2013). Notice of Conversion from Sapinda Asia Limited, dated September 24, 2013 (previously filed as Exhibit on Form 10-Kfor the fiscal year ended September 30, 2013, filed in January 2014). Facility Agreement between Tetra House Pte. Ltd. and SecureAlert, Inc., dated January 3, 2014 (previously filedon Form 8-K in January 2014). Supplemental Settlement Agreement between Satellite Tracking of People, LLC and SecureAlert, Inc., effectiveMarch 1, 2014. (filed herewith) Code of Ethics (previously filed as Exhibit on Form 10-K for the fiscal year ended September 30, 2013, filed inJanuary 2014). 21 Subsidiaries of the Registrant (previously filed as Exhibit on Form 10-K for the fiscal year ended September 30, 2013,filed in January 2014). 31(i) Certification of Chief Executive Officer under Section 302 of Sarbanes-Oxley Act of 2002 (filed herewith). 31(ii) Certification of Chief Financial Officer under Section 302 of Sarbanes-Oxley Act of 2002 (filed herewith). 32 Certifications under Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) (filed herewith). Insider Trading Policy Adopted, dated April 16, 2013 (previoulsy filed as Exhibit on Form 10-K for the fiscal yearended September 30, 2013, filed in January 2014). Employment agreement between SecureAlert, Inc. and Former Chief Financial Officer, dated November 14, 2013(previously filed as Exhibit on Form 10-K for the fiscal year ended September 30, 2013, filed in January 2014). 101.INS* XBRL INSTANCE DOCUMENT 101.SCH* XBRL TAXONOMY EXTENSION SCHEMA 101.CAL* XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF* XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB* XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE* XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE -24- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SecureAlert, Inc. Date: May 8, 2015 By: /s/ Guy Dubois Guy Dubois, Member of Executive Committee (Acting Principal Executive Officer) Date: May 8, 2015 By: /s/ John R. Merrill John R. Merrill, Chief Financial Officer (Principal Accounting Officer)
